Citation Nr: 1404066	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-38 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for dumping syndrome status post vagotomy for duodenal ulcer with gastroesophageal reflux disease and a history of anemia and hypoglycemic symptoms (dumping syndrome).  

2.  Entitlement to an initial compensable disability rating for scars residual to Bilroth I anastomosis with vagotomy (stomach scars).

3.  Entitlement to service connection for asthma.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

On his Form 9 appeal, the Veteran requested a videoconference Board hearing.  In November 2012, he requested that the November 2012 scheduled videoconference Board hearing be rescheduled as a Travel Board hearing.  In January 2013, the Board remanded the Veteran's claims to provide him with the requested Travel Board hearing.  In October 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

As explained in the remand section below, the Board acknowledges that the Veteran's representative, Mr. Poveromo, is not accredited to represent claimants before VA.  Even so, the Board has granted his claim for entitlement to service connection for asthma herein, as there is sufficient evidence in the claims file to decide that claim, and remanding it would only serve to unreasonably delay the grant of the benefit sought on appeal.

The issues of entitlement to a disability rating in excess of 40 percent for dumping syndrome, an initial compensable disability rating for stomach scars, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has asthma that was aggravated by his service-connected dumping syndrome.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for asthma is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for asthma is granted herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2012).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected."  38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims that he has asthma that was aggravated by his service-connected dumping syndrome.  See, e.g., Claim, July 2009; Notice of disagreement, December 2009; Form 9 Appeal, September 2010.

As an initial matter, several private treatment records in the claims file reflect the Veteran's history of diagnosed occupational asthma in the early 1990s.  These records overwhelmingly reflect diagnosed occupational asthma as a result of exposure to the papain enzyme at the Veteran's workplace, which records are in accord with the Veteran's account of the history of his asthma.  See, e.g., Letter, Dr. G.C., February 1992 (with SSA records), Private Treatment Records, Dr. J.L., May 1991 to February 1993; accord Form 9 Appeal, September 2010.  Social Security Administration (SSA) records in the claims file reflect that the Veteran began receiving Workmen's Compensation benefits in February 1992 (when he stopped working) due to his occupational asthma from papain exposure, and that SSA disability was awarded for his asthma in July 1994.

More recent VA and private treatment records in the claims file reflect that the Veteran has been followed for diagnosed asthma and dumping syndrome.  See, e.g., Dr. G.N., October 2008; VA treatment record, October 2009.

The Veteran was provided with a VA examination in August 2009 (with a November 2009 addendum after a review of the claims file).  The examiner opined that the Veteran's asthma is not caused by or the result of his service-connected dumping syndrome.  The examiner reasoned that the Veteran's asthma was chemical induced at his former workplace.  

The August 2009 VA examiner did not, however, address whether the Veteran's asthma was aggravated by his service-connected dumping syndrome.  The Board adds that the Veteran himself concedes that his asthma was caused by his former employment working with enzymes, such that the only issue presented is whether the Veteran's asthma was aggravated by service.

In that regard, the Board acknowledges that there are several private treatment records and letters in the claims file that opine or at least indicate that the Veteran's asthma is aggravated by his service-connected dumping syndrome, albeit the Board acknowledges some of these medical opinions date back to the early 1990s around when the Veteran applied for disability with the SSA.  

In an August 1993 letter, Dr. W.W. opined that the Veteran could have nocturnal aspiration relating to his dumping syndrome with GERD, which "is known to be very irritating to asthma."  Dr. W.W. went on to opine that the Veteran's GERD "could make his asthma very difficult to control."

The evidence of record also includes a July 1994 memorandum prepared by "Mar---" to "MLM" which appears to be a medical opinion, albeit the identity of the author is not clear.  In her memorandum, Mar--- wrote that "his gastric reflux is known to be very irritating to his condition of asthma which can be made worse through neurologic reflexes as expressed by Dr. W. in his report." 

A December 2003 letter from Dr. E.S. reflects that he opined that "it is entirely possible that his reflux is a significant contributing factor to his asthma."

With regard to the above two medical opinions of Drs. W.W. and E.S., the Board notes that these records pre-dated the Veteran's claim for service connection herein by several years, and generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).

A recent October 2013 letter from Dr. J.L. reflects that the opined that the Veteran's dumping syndrome and GERD complicate the treatment of his severe asthma.

The Board also acknowledges the testimony of the Veteran and his wife at the Board hearing regarding the effect of his service-connected dumping syndrome on his asthma.  In particular, the Board acknowledges that his wife testified that after she witnesses the Veteran vomit due to his dumping syndrome, he needs to use his asthma inhaler.  See Transcript at 28-30.

As shown above, Dr. J.L. opined in October 2013 that the Veteran's dumping syndrome aggravates his asthma, and there are several other medical opinions of record indicating that the Veteran's asthma is aggravated by his dumping syndrome.  While the Board acknowledges that the opinion of Dr. J.L. does not include any rationale, and the opinions of Drs. W.W. and E.S. are somewhat speculative in nature, and the opinion of Mar--- does not explicitly identify her as a medical doctor or other clinician (but certainly indicates such), the Board finds that in this particular case, having carefully reviewed and considered all of the medical evidence of record dating back to the early 1990s, as well as the credible testimony of the Veteran and his wife with regard to this claim, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's asthma is aggravated by his service-connected dumping syndrome.  Therefore, resolving all doubt in favor of the Veteran, the Board will grant the claim for service connection for asthma as aggravated by his service-connected dumping syndrome.

In sum, having resolved all doubt in the Veteran's favor, service connection for asthma is warranted.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for asthma is granted.


REMAND

The Veteran's dumping syndrome is currently assigned a 40 percent disability rating under Diagnostic Code 7348-7308, effective April 18, 1997.  See 38 C.F.R. § 4.104 (2013).  The Veteran seeks an increased rating.  The Veteran's stomach scars are assigned a noncompensable rating under Diagnostic Code 7805, effective July 17, 2009.  See 38 C.F.R. § 4.118 (2013).  The Veteran seeks a higher initial rating.  The Veteran also claims entitlement to a TDIU.

The record reflects that Carl Poveromo has represented the Veteran in several matters before VA dating back to the 1990s.  In that regard, the Board notes that under current regulations, agents and attorneys who commence representation on or after June 23, 2008, must file an application for accreditation with VA's Office of General Counsel (OGC), as provided for in 38 C.F.R. § 14.629(b), and receive notice of accreditation before providing representation.  The new accreditation requirements also apply to attorneys or agents who provide representation in claims in which a notice of disagreement was filed after June 23, 2008, even if the representation began before that date.  See also 73 Fed. Reg. 29,852 (May 22, 2008).  In this case, the claims before the Board were filed in July 2009.  Thus, as Mr. Poveromo commenced representation in these matters after June 23, 2008, the accreditation requirements of 38 C.F.R. § 14.629(b) are applicable in this case.

VA's records indicate that Mr. Poveromo has not been accredited to represent claimants before VA under these regulations.  Therefore, the Board cannot recognize him as the appellant's representative at this time.  See 38 C.F.R. § 14.629. However, an attorney or agent may represent a claimant on a one-time basis under 38 C.F.R. § 14.630, provided that the claimant and/or attorney or agent submits a properly executed Appointment of Attorney or Agent as Claimant's Representative (VA Form 21-22a), which includes a statement that the attorney or agent will not charge or be paid compensation for their services.  To date, a completed VA Form 21-22a has not been submitted and associated with the claims file.

As such, on remand, VA should send a letter to the appellant requesting that he submit a Form 21-22a relating to his representation by Mr. Poveromo (indicating that the attorney or agent will not charge or be paid compensation for their services).  The appellant should also be advised of his other representation options and the 30-day period to respond.  If a properly executed Form 21-22a is provided for Mr. Poveromo, or if another power of attorney is provided for a different representative, such representative should be afforded the opportunity to review the appellant's claims file and submit argument on his behalf.

In addition, the claims file includes VA treatment records dated through August 2010.  On remand, copies of any more recent VA treatment records dated since August 2010 should be associated with the claims file.

Also, the Veteran indicated in April 2013 correspondence that he was scheduled to receive treatment for his dumping syndrome.  On remand, the Veteran should be provided with an opportunity to identify the treatment provider and records and, if appropriate, to submit a Form 21-4142 authorization so that any such outstanding records may be associated with the claims file.

As a final matter, the Veteran testified at the Board hearing that he was presently under the care of Drs. J.L., E.S., and G.N.  See Transcript at 16-20.  In that regard, the Board notes that the claims file includes treatment records from Dr. J.L. dated through March 2009, Dr. E.S. dated through September 2007, and Dr. G.N. dated through April 2009, but none thereafter.  Therefore, on remand, any more recent treatment records from Drs. J.L., E.S., and G.N. should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran to inform him that:

(a) Carl Poveromo is not accredited to represent claimants before VA under 38 C.F.R. § 14.629 and that VA therefore cannot recognize Mr. Poveromo as his representative at this time; 
(b) An attorney or agent may represent a claimant on a one-time basis pursuant to 38 C.F.R. § 14.630, following submission of a properly executed Appointment of Attorney or Agent as Claimant's Representative (VA Form 21-22a), which includes a statement that the attorney or agent will not charge or be paid compensation for services;
(c) The Veteran may represent himself, appoint an accredited Veterans Service Organization (VSO) to represent him for free, or appoint a different accredited private attorney or agent to represent him;
(d) An accredited attorney or agent can charge a fee for representation, subject to certain legal restrictions (see 38 U.S.C. § 5904; 38 C.F.R. § 14.636); and 
(e) If VA does not hear from the Veteran regarding his choice of representation within 30 days of the date of the letter, it will be assumed that the veteran will represent himself and review of his appeal will be resumed.

If the appellant provides the signed Form 21-22a, or if the Veteran elects to appoint a different accredited private attorney or agent to represent him, afford the attorney or agent the opportunity to review the claims file and submit argument on the Veteran's behalf.

2. Obtain copies of any outstanding VA treatment records dated since August 2010 and associate them with the claims file.

3. Ask the Veteran to identify the treatment for his dumping syndrome referenced in his April 2013 correspondence; to that end, request any necessary Forms 21-4142, and obtain any records identified and associate them with the claims file.  If any of these records are found to be unavailable, please note such in the claims file.

4. Obtain any outstanding private treatment records from Dr. J.L. dated since March 2009, Dr. E.S. dated since September 2007, and Dr. G.N. since April 2009 and associate them with the claims file; to that end, request updated Forms 21-4142 from the Veteran.  If any of these records are unavailable, this should be specifically noted in the claims file.

5. Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


